In a proceeding pursuant to Family Court Act article 10, Michael P. appeals from so much of a dispositional order of the Family Court, Kings County (Greenbaum, J.), dated March 3, 1992, entered on consent after a fact-finding hearing finding that he sexually abused his daughter Ana P., as granted an order of protection directing him not to have contact with Ana P. or with his son, John P.; not to assault, menace, harass, or recklessly endanger his children; and not to interfere with his wife’s custody of the children.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The portion of the dispositional order as granted the order of protection was entered on consent and the underlying finding of sexual abuse is not being challenged on this appeal. The order of disposition is, therefore, not appealable (see, e.g., Matter of New York City Dept, of Social Servs. [Kalisha A.] v Diognes T., 208 AD2d 844). Furthermore, the portion of the dispositional order which granted the order of protection has been superseded by subsequent orders of protection from which no appeals have been taken (see, Matter of New York City Dept, of Social Servs. [Kalisha A.] v Diognes T., supra; see also, Matter of F. Children, 199 AD2d 81; Matter of Maritza B., 164 AD2d 838).
If we were to reach the merits of the appellant’s contention that the court erred in failing to hold a dispositional hearing before it entered the order of protection, we would affirm. The appellant consented to the entry of so much of the dispositional order as granted the order of protection, and a full fact-finding hearing pursuant to Family Court Act § 1044 was held. Thus, the court did not err in dispensing with a dispositional hearing before entering the order of protection (see, e.g, Matter of New York City Dept. of Social Servs. [Kalisha A.] v Diognes T., supra; Matter of Katrina W., 171 AD2d 250, 256-257, cert denied sub nom. Matter of Rosalyn W., 506 US 876; cf., Matter of Suffolk County Dept. of Social Servs. [Michael V.] v James M., 83 NY2d 178). Miller, J. P., Pizzuto, Joy and Krausman, JJ., concur.